Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) between Radius
Health, Inc., a Delaware corporation (including its successors and assigns, the
“Company”), and Robert Ward (the “Executive”) is dated as of December 12, 2013
and shall become effective on December 16, 2013 (the “Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires the Executive to provide employment services to the
Company, and wishes to provide the Executive with certain compensation and
benefits in return for such employment services; and

 

WHEREAS, the Executive wishes to be employed by the Company and to provide
employment services to the Company in return for certain compensation and
benefits;

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                      EMPLOYMENT TERM.  The Company hereby
offers to employ the Executive, and the Executive hereby accepts employment by
the Company, upon the terms and conditions set forth in this Agreement, during
the period commencing on the Effective Date and ending on the date of the
termination of the Executive’s employment in accordance with Section 7 below
(the “Employment Term”).  The Executive shall be employed at will, meaning that
either the Company or the Executive may terminate this Agreement and the
Executive’s employment at anytime, for any reason or no reason, with or without
cause, subject to the terms of this Agreement.

 

2.                                      POSITION & DUTIES.

 

(a)                                 Except as provided in Section 2(b) below,
the Executive shall serve as the Company’s President and Chief Executive Officer
during the Employment Term.  As President and Chief Executive Officer, the
Executive shall have such duties, authorities and responsibilities as are
commensurate with the position of President and Chief Executive Officer and such
other duties and responsibilities as the Company’s Board of Directors (the
“Board”) shall designate that are consistent with the Executive’s position as
President and Chief Executive Officer.

 

(b)                                 During the Employment Term, the Executive
agrees to devote his full business time, attention and energies to the
performance of all of the lawful duties, responsibilities and authority that may
be assigned to him hereunder.  Nothing contained in this Agreement will preclude
the Executive from (i) devoting time to personal and family investments,
(ii) serving as a director of any not-for-profit company or (iii) from
participating in charitable or industry associations, in each case, provided
that such activities or services do not (x) materially interfere with the
Executive’s performance of duties hereunder or (y) violate the terms of the
Confidentiality Agreement (as defined below).

 

1

--------------------------------------------------------------------------------


 

(c)                                  During the Employment Term, the Executive
shall serve as a member of the Board, and the Executive agrees to serve as a
member of the Board without additional compensation.  Upon the Executive’s
termination of employment from the Company for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive will be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company or any of its
affiliates, and agrees to take all actions reasonably requested by the Company
to effectuate the foregoing.

 

(d)                                 During the Employment Term, the Executive’s
principal place of employment shall be the Company’s offices in Cambridge,
Massachusetts, subject to customary business travel consistent with the
Executive’s duties and responsibilities.

 

3.                                      BASE SALARY.  The Company agrees to pay
the Executive a base salary (the “Base Salary”) at an annual rate of $450,000,
payable in accordance with the regular payroll practices of the Company, but not
less frequently than monthly.  The Executive’s Base Salary shall be subject to
review by the Board (or a committee thereof) at least annually and may be
increased, but not decreased, from time to time by the Board.  The base salary
as determined herein from time to time shall constitute “Base Salary” for
purposes of this Agreement.

 

4.                                      BONUSES.

 

(a)                                 ANNUAL BONUS.  With respect to each full
calendar year during the Employment Term, the Executive shall be eligible to
earn an annual, performance-based bonus (an “Annual Bonus”) with a target bonus
value equal to fifty percent (50%) of the Executive’s Base Salary (the “Target
Bonus”) based upon the achievement of performance targets, which shall be
established by the Board (or a committee thereof) in consultation with the
Executive within the first 90 days of each calendar year during the Employment
Term, with the actual amount of the Annual Bonus for a particular year
determined by the Board (or a committee thereof) in its discretion.  The Board
(or a committee thereof) shall consider the Executive’s performance from the
Effective Date through December 31, 2013 in addition to the Executive’s
performance in the 2014 calendar year when determining the Executive’s Annual
Bonus for the 2014 calendar year.  Subject to Section 8 below, in order to be
eligible for an Annual Bonus, the Executive must remain employed for the entire
calendar year for which the performance targets will have been set.  Any Annual
Bonus earned by the Executive will be paid no later than March 15 of the
calendar year immediately following the calendar year in which the Annual Bonus
is being measured.  The Executive’s Target Bonus shall be subject to review by
the Board (or a committee thereof) at least annually and may be increased, but
not decreased, from time to time by the Board.

 

(b)                                 TRANSACTION BONUS MULTIPLIER. In the first
year of the Employment Term during which the Company consummates either (i) a
Qualified Initial Public Offering or (ii) a strategic partnership, collaboration
or licensing transaction approved by the Board with respect to any one or more
of the United States, Europe, or the rest of the world relating to BA-058 that
the Board determines in its discretion constitutes a significant transaction,
the Executive will be eligible to receive a one-time discretionary multiplier of
up to 200%, such multiplier to be determined by the Board in its discretion,
applied to the Executive’s Annual Bonus for such year (e.g., if the Executive’s
Annual Bonus were earned at target, the

 

2

--------------------------------------------------------------------------------


 

bonus would equal the product of the Base Salary multiplied by 50% multiplied by
the applicable bonus multiplier).  In the event that the Company consummates an
Initial Public Offering, which does not qualify as a Qualified Initial Public
Offering, the Board may still, in its discretion, apply a multiplier of up to
200% to the Executive’s Annual Bonus.  The Executive acknowledges that all
decisions related to the Company’s decision to effect an Initial Public Offering
of its equity securities, including without limitation establishing the gross
proceeds and per share price for such Initial Public Offering, or any
transaction that could constitute a significant transaction shall be made by the
Board in its sole discretion.  For purposes of this Agreement, (1) “Initial
Public Offering” means the consummation of the Company’s first underwritten
initial public offering of common equity securities under the Securities Act of
1933, as amended, after the Effective Date, that results in such common equity
securities being listed for trading on a national securities exchange and
(2) “Qualified Initial Public Offering” means an Initial Public Offering with
gross proceeds to the Company of at least $50 million.

 

(c)                                  SIGN-ON BONUS.  Subject to Board approval,
not later than the first Board meeting following the Effective Date, the Company
will grant to the Executive a stock option (the “Sign-On Option”) under the
Radius Health, Inc. 2011 Equity Incentive (as amended, the “Plan”) for the
purchase of shares of the Company’s common stock (“Common Stock”) at a price per
share equal to the per share fair market value of the Common Stock, as
determined by the Board, on the date of grant.  The number of shares subject to
the Sign-On Option will be determined based on the Sign-On Option having an
aggregate Black-Scholes value (as determined by the Board) on the date grant
equal to $160,000.  The Sign-On Option will vest as to 100% of the shares
subject to the Sign-On Option on the 60th day following the date of grant,
subject to the Executive’s continued employment with the Company on such date.

 

5.                                      EQUITY.

 

(a)                                 THE OPTION. Subject to Board approval, not
later than the first Board meeting following the Effective Date, the Company
will grant to the Executive a stock option (the “Option”) under the Plan for the
purchase of 1,810,262 shares of Common Stock at a price per share equal to the
fair market value of such Common Stock, as determined by the Board, at the time
of grant.  The Option will include a four-year vesting schedule, under which the
Option will vest as to twenty-five percent (25%) of the shares subject to the
Option twelve (12) months following the Effective Date and the Option will vest
as to the remaining shares in substantially equal monthly installments over the
following three years, subject to the Executive’s continued employment with the
Company on the applicable vesting date (the “Ordinary Vesting Schedule”).  The
Option will be subject to the terms and conditions of the Plan and the
Executive’s option agreement (the “Stock Option Agreement”), provided that in
the event of a conflict between this Section 5 and the Stock Option Agreement or
the Plan, this Section 5 shall control.

 

(b)                                 QUALIFIED INITIAL PUBLIC OFFERING.
Notwithstanding the Ordinary Vesting Schedule, if there is a Qualified Initial
Public Offering during the first year of the Employment Term, then the Company
will provide the Executive with accelerated vesting such that, as of the date of
the Qualified Initial Public Offering, the Option will vest with respect to
twenty-five percent (25%) of the shares subject to the Option, with such
twenty-five percent (25%) portion taken pro rata from the unvested shares
subject to the Option, and the remaining

 

3

--------------------------------------------------------------------------------


 

unvested shares subject to the Option, as reduced by this Section 5(b), will
continue to vest in accordance with the Ordinary Vesting Schedule, subject to
the Executive’s continued employment with the Company on each applicable vesting
date and the terms of the Plan and Stock Option Agreement.

 

(c)                                  ACCEPTANCE OF NDA. Notwithstanding the
Ordinary Vesting Schedule, if the Company files a New Drug Application (“NDA”)
for BA-058 with the Food and Drug Administration (“FDA”) and the FDA accepts
such application during the Employment Term, then the Company will provide the
Executive with accelerated vesting such that, as of the date of the acceptance
of the NDA, the Option will vest with respect to twenty-five percent (25%) of
the unvested shares subject to the Option, with such twenty-five percent (25%)
portion taken pro rata from the unvested shares subject to the Option, and the
remaining unvested shares subject to the Option, as reduced by this
Section 5(c), shall continue to vest in accordance with the Ordinary Vesting
Schedule, subject to the Executive’s continued employment with the Company on
each applicable vesting date and the terms of the Plan and Stock Option
Agreement.

 

(d)                                 FDA APPROVAL. Notwithstanding the Ordinary
Vesting Schedule, if the Company obtains FDA approval for BA-058 during the
Employment Term, then then the Company will provide the Executive with
accelerated vesting such that, as of the date of the FDA approval, the Option
will vest with respect to twenty-five percent (25%) of the unvested shares
subject to the Option, with such twenty-five percent (25%) portion taken pro
rata from the unvested shares subject to the Option, and the remaining unvested
shares subject to the Option, as reduced by this Section 5(d), shall continue to
vest in accordance with the Ordinary Vesting Schedule, subject to the
Executive’s continued employment with the Company on each applicable vesting
date and the terms of the Plan and Stock Option Agreement.

 

(e)                                  CHANGE OF CONTROL. If there is a Change of
Control (as defined in the Plan) during the Employment Term, then fifty percent
(50%) of all outstanding unvested shares subject to the Option as of the date of
the Change of Control shall become fully vested; provided that this
Section 5(e) shall only apply to the first Change of Control that occurs during
the Employment Term.  If the unvested portion of the Option (after giving effect
to the accelerated vesting in the preceding sentence) is not continued,
substituted or assumed (as provided in Section 8.4(b)(1) of the Plan) in
connection with the first Change of Control that occurs during the Employment
Term, the entire remaining unvested portion of the Option, if any, shall become
fully vested, provided that, if the Company reasonably determines that it will
not result in adverse tax consequences under Section 409A of the Code, the
Company may in its sole discretion elect in lieu of the accelerated vesting set
forth in this sentence to convert the unvested portion of the Option (which, for
the avoidance of doubt, shall not include any portion of the Option that vests
in the Change of Control pursuant to the first sentence of this Section 5(e))
into the right to receive an amount in cash equal to the excess, if any, of
(y) the product of (I) the consideration paid in respect of one share of Common
Stock in connection with the Change of Control (with the cash value of any
non-cash consideration being equal to the fair market value, as determined by
the Board in good faith, of such non-cash consideration) multiplied by (II) the
number of shares of Common Stock subject to the unvested portion of the Option
over (z) the aggregate exercise price of the unvested portion of the Option (the
“Deferred Cash Payment”); provided further that nothing in this
Section 5(e) shall prevent the Company from cancelling the

 

4

--------------------------------------------------------------------------------


 

Option (as provided in Section 8.4(b)(4) of the Plan) in the event the Deferred
Cash Payment would be zero.  The Deferred Cash Payment, if any, will be made on
the later of (i) the date(s) that payment(s) would be made in the Change of
Control to holders of Common Stock generally or (ii) subject to the Executive’s
continued employment with the Company on each applicable vesting date, in
accordance with the vesting schedule applicable to the Option as of the Change
of Control, including the accelerated vesting provisions set forth in Sections
5(b)-(d), 8(d)(5) and 8(e) of this Agreement.

 

(f)                                   ANNUAL STOCK OPTIONS.  Each year, the
Executive will be eligible for annual stock option grants as determined by the
Board.

 

6.                                      EMPLOYEE BENEFITS.

 

(a)                                 BENEFIT PLANS.  The Executive shall be
entitled to participate in all employee benefit plans that the Company generally
makes available to its senior executives (other than severance plans) from time
to time, including any group health plans, life, disability and AD&D insurances,
a 401(k) plan, tuition reimbursement, parking or public transportation and
various types of paid time off, subject to the terms and conditions of such
benefit plans.

 

(b)                                 VACATION.  The Executive shall be entitled
to twenty (20) days of paid vacation per year, in accordance with the Company’s
vacation policy; provided that the Executive shall be entitled to twenty-five
(25) days of paid vacation per year after three (3) full calendar years of
employment.  Vacation may be taken at such times as the Executive elects with
due regard to the needs of the Company.

 

(c)                                  BUSINESS EXPENSES.  The Company will
reimburse the Executive for all reasonable business expenses incurred by the
Executive in connection with the discharge of his duties for the Company,
subject to the Company’s expense reimbursement policy in effect from time to
time.

 

(d)                                 INDEMNIFICATION.  The Company shall
indemnify the Executive to the maximum extent that its officers, directors and
employees are entitled to indemnification pursuant to the Company’s Certificate
of Incorporation and Bylaws for any acts or omissions by reason of being a
director, officer or employee of the Company as of the Effective Date.  At all
times during the Employment Term, the Company shall maintain in effect a
directors and officers liability insurance policy with the Executive as a
covered officer and director.

 

7.                                      TERMINATION.  The Executive’s employment
and the Employment Term shall terminate on the first of the following to occur:

 

(a)                                 DISABILITY.  Upon the 30th day following the
Executive’s receipt of  notice of the Company’s intention to terminate the
Executive’s employment due to Disability (as defined in this Section 7(a));
provided that, the Executive has not returned to full-time performance of his
duties within 30 days after receipt of such notice.  If the Company determines
in good faith that the Executive’s Disability has occurred during the term of
this Agreement, it will give the Executive written notice of its intention to
terminate his employment.  For purposes of this Agreement, “Disability” shall
mean the Executive’s inability to substantially perform the essential duties of
his job on a full-time basis for 180 calendar days during any consecutive

 

5

--------------------------------------------------------------------------------


 

twelve-month period or for 90 consecutive days as a result of incapacity due to
mental or physical illness.

 

(b)                                 DEATH.  Automatically on the date of death
of the Executive.

 

(c)                                  CAUSE.  Immediately upon written notice by
the Company to the Executive of a termination for Cause.  “Cause” shall mean
(i) the Executive’s commission of an act of fraud, embezzlement or theft against
the Company or its subsidiaries; (ii) the Executive’s conviction of, or a plea
of no contest to, a felony; (iii) willful nonperformance by the Executive (other
than by reason of illness) of his material duties as an employee of the Company,
which, to the extent it is curable by the Executive, is not cured within thirty
(30) days after written notice thereof is given to the Executive by the Company;
(iv) the Executive’s material breach of this Agreement or any other material
agreement between the Executive and the Company or any of its subsidiaries,
including the Confidentiality Agreement, which, to the extent it is curable by
the Executive, is not cured within thirty (30) days after written notice thereof
is given to the Executive by the Company; or (v) the Executive’s gross
negligence, willful misconduct or any other act of willful disregard for the
Company’s or any of its subsidiaries’ best interests, which, to the extent it is
curable by the Executive, is not cured within thirty (30) days after written
notice thereof is given to the Executive by the Company.

 

(d)                                 WITHOUT CAUSE.  Upon written notice by the
Company to the Executive no earlier than two (2) years after the Effective Date
of an involuntary termination without Cause and other than due to death or
Disability.

 

(e)                                  GOOD REASON.  “Good Reason” for the
Executive to terminate the Executive’s employment hereunder shall mean the
occurrence of any of the following conditions during the Employment Term without
the Executive’s express written consent; provided that any resignation by the
Executive due to any of the following conditions shall only be deemed for Good
Reason if: (i) the Executive gives the Company written notice of the intent to
terminate for Good Reason within sixty (60) days following the first occurrence
of the condition(s) that the Executive believes constitutes Good Reason, which
notice shall describe such condition(s); (ii) the Company fails to remedy, if
remediable, such condition(s) within thirty (30) days following receipt of the
written notice (the “Cure Period”) of such condition(s) from the Executive; and
(iii) the Executive actually resigns his employment within the first thirty (30)
days after expiration of the Cure Period:

 

(1)                                 any material reduction by the Company of the
Executive’s Base Salary or Target Bonus as initially set forth herein or as the
same may be increased from time to time;

 

(2)                                 any material diminution in the Executive’s
duties, title, responsibilities or authority;

 

(3)                                 a requirement that the Executive report to a
corporate officer or employee instead of reporting directly to the Board, other
than any such requirement following a Change of Control;

 

6

--------------------------------------------------------------------------------


 

(4)                                 any material breach of this Agreement,
including a breach of the Company’s obligations under Section 5 or
Section 12(b);

 

(5)                                 a requirement that the Executive relocate to
a principal place of employment more than seventy-five (75) miles from
Cambridge, Massachusetts; or

 

(6)                                 the Company’s removal or failure to appoint
the Executive as a member of the Board, other than any such failure or removal
following a Change of Control.

 

(f)                                   WITHOUT GOOD REASON.  The Executive shall
provide two (2) weeks’ prior written notice (the “Transition Period”) to the
Company of the Executive’s intended termination of employment without Good
Reason (“Voluntary Termination”).  During the Transition Period, the Executive
shall assist and advise the Company in any transition of business, customers,
prospects, projects and strategic planning, and the Company shall pay the pro
rata portion of the Executive’s Base Salary and benefits through the end of the
Transition Period.  The Company may, in its sole discretion, upon written notice
to the Executive, make such termination of employment effective earlier than the
expiration of the Transition Period (“Early Termination Right”), but it shall
pay the pro rata portion of the Executive’s Base Salary and benefits through the
earlier of: the end of the Transition Period, or the date that the Executive
accepts employment or a consulting engagement from a third party.

 

8.                                      CONSEQUENCES OF TERMINATION.  Any
termination payments made and benefits provided under this Agreement to the
Executive shall be in lieu of any termination or severance payments or benefits
for which the Executive may be eligible under any of the plans, policies or
programs of the Company or its affiliates as may be in effect from time to
time.  Subject to satisfaction of each of the conditions set forth in Section 9,
the following amounts and benefits shall be due to the Executive:

 

(a)                                 DISABILITY.  Upon employment termination due
to Disability, the Company shall pay or provide the Executive: (i) any unpaid
Base Salary through the date of termination and any accrued vacation;
(ii) reimbursement for any unreimbursed expenses owed to Executive; and
(iii) all other payments and benefits to which the Executive is entitled under
the terms of any applicable compensation arrangement or benefit, equity or other
plan or program, including but not limited to any applicable insurance benefits,
payable on the next regularly scheduled Company payroll date following the date
of termination or earlier if required by applicable law (collectively, “Accrued
Amounts”).  In addition, upon the Executive’s termination due to Disability, the
Company shall pay the amounts described in Sections 8(d)(3) and 8(d)(4) to the
Executive.

 

(b)                                 DEATH.  In the event the Employment Term
ends on account of the Executive’s death, the Executive’s estate (or to the
extent a beneficiary has been designated in accordance with a program, the
beneficiary under such program) shall be entitled to any Accrued Amounts,
including but not limited to proceeds from any Company sponsored life insurance
programs.  In addition, upon the Executive’s death, the Company shall pay the
amounts described in Sections 8(d)(3) and 8(d)(4) to the Executive’s estate.

 

7

--------------------------------------------------------------------------------


 

(c)                                  TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON.  If the Executive’s employment should be terminated (i) by the Company
for Cause, or (ii) by the Executive without Good Reason, the Company shall pay
to the Executive any Accrued Amounts only, and shall not be obligated to make
any additional payments to the Executive.

 

(d)                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  If the Executive’s employment by the Company is terminated by the
Company other than for Cause (and not due to Disability or death) or by the
Executive for Good Reason, other than in circumstances described in
Section 8(e), then the Company shall pay or provide the Executive with the
Accrued Amounts and subject to compliance with Section 11:

 

(1)                                 continued payment of the Executive’s Base
Salary as in effect immediately preceding the last day of the Employment Term
for a period of twelve (12) months following the termination date (the “Salary
Severance Period”) in accordance with the Company’s ordinary payroll practices
(for purposes of calculating the Executive’s severance benefits, the Executive’s
Base Salary shall be calculated based on the rate in effect prior to any
material reduction in Base Salary that would give the Executive the right to
resign for Good Reason (as provided in Section 7(e)(1)));

 

(2)                                 if the Executive timely elects continued
coverage under COBRA for himself and his covered dependents under the Company’s
group health plans following such termination, then the Company shall pay the
COBRA premiums necessary to continue the Executive’s and his covered dependents’
health insurance coverage in effect on the termination date until the earliest
of (i) twelve (12) months following the termination date (the “COBRA Severance
Period”); (ii) the date when the Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment; or (iii) the date the Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination (such period
from the termination date through the earlier of (i)-(iii), the “COBRA Payment
Period”).  Notwithstanding the foregoing, if at any time the Company determines
that its payment of COBRA premiums on the Executive’s behalf would result in a
violation of applicable law (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of paying COBRA premiums pursuant to
this Section 8(d)(2), the Company shall pay the Executive on the last day of
each remaining month of the COBRA Payment Period, a fully taxable cash payment
equal to the COBRA premium for such month, subject to applicable tax withholding
(such amount, the “Special Severance Payment”), such Special Severance Payment
to be made without regard to the Executive’s payment of COBRA premiums.  Nothing
in this Agreement shall deprive the Executive of his rights under COBRA or ERISA
for benefits under plans and policies arising under his employment by the
Company.

 

(3)                                 in the event that the Executive’s employment
is terminated after December 31 of any performance year, but prior to the Annual
Bonus payment date for such performance year, the Executive shall receive:
(i) the amount of the Annual Bonus as determined by the Board in good faith for
the performance year immediately prior to the year in which the Executive’s
termination occurs if the Company has not determined the amount of the
Executive’s Annual Bonus as of the date of the Executive’s termination; or
(ii) the amount of the Annual Bonus as already determined by the Board in good
faith for the performance year

 

8

--------------------------------------------------------------------------------


 

immediately prior to the year in which the Executive’s termination occurs if the
Company has already determined the amount of the Executive’s Annual Bonus as of
the date of the Executive’s termination, payable in either case as a lump sum at
the same time annual bonuses are paid to the Company’s executives generally, but
no later than March 15 of the calendar year immediately following the calendar
year in which the Annual Bonus is being measured;

 

(4)                                 in the event that the Executive’s employment
is terminated: (i) on or before the date Annual Bonus performance goals are
established for the performance year in which the Executive’s termination
occurs, the Executive shall receive a pro-rata portion of the Executive’s Target
Bonus for the performance year in which the Executive’s termination occurs, with
such pro-rata portion calculated based upon the number of days that the
Executive was employed during such performance year divided by the total number
of days in such performance year; or (ii) after the date Annual Bonus
performance goals are established for the performance year in which the
Executive’s termination occurs, the Executive shall receive a pro-rata portion
of the Executive’s Target Bonus for the performance year in which the
Executive’s termination occurs, with such pro-rata portion calculated based upon
the Executive’s achievement of performance goals as determined by the Board in
good faith, payable in either case as a lump sum payment on the Company’s first
ordinary payroll date occurring on or after the General Release effective date
(namely, the date it can no longer be revoked) or as soon thereafter as is
reasonable practicable thereafter; and

 

(5)                                 twenty-five percent (25%) of the shares
subject to the Option  shall vest.  In addition, the time period that the
Executive may have to exercise the Option shall be extended for a period equal
to the shorter of (i) nine (9) months or, if longer, six (6) months after an
Initial Public Offering, or (ii) the remaining term of the award.

 

(e)                                  TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON FOLLOWING A CHANGE OF CONTROL.  If the Executive’s employment by the
Company is terminated by the Company other than for Cause (and not due to
Disability or death), or by the Executive for Good Reason, in either case on or
within twenty-four (24) months immediately following a Change of Control (as
defined in the Plan, disregarding for this purpose clause (d) of such
definition), then the Company shall pay or provide the Executive with the
Accrued Amounts and all of the benefits described in Section 8(d) above, subject
to compliance with Section 11; provided that: (i) the Salary Severance Period
defined in Section 8(d)(1) shall be increased to a total of eighteen (18) months
following the termination date; (ii) the COBRA Severance Period defined in
Section 8(d)(2) shall be increased to a total of eighteen (18) months following
the termination date; (iii) in lieu of the pro-rata bonus described in
Section 8(d)(4), the Company shall pay the Executive the full Target Bonus for
the performance year in which the Executive’s termination occurs, payable as a
lump sum payment on the Company’s first ordinary payroll date occurring on or
after the General Release effective date (namely, the date it can no longer be
revoked); and (iv) in lieu of the vesting acceleration described in
Section 8(d)(5), all of the outstanding unvested shares subject to the Option
shall become fully vested and the time period that the Executive may have to
exercise the Option shall be extended for a period equal to the shorter of
(i) nine (9) months, or (ii) the remaining term of the award.

 

9.                                      CONDITIONS.  Any payments or benefits
made or provided pursuant to Section 8 (other than Accrued Amounts) are subject
to the Executive’s (or, in the event of the

 

9

--------------------------------------------------------------------------------


 

Executive’s death, the beneficiary’s or estate’s, or in the event of the
Executive’s Disability, the guardian’s):

 

(a)                                 compliance with the provisions of Section 11
hereof;

 

(b)                                 delivery to the Company of the executed
Agreement and General Release (the “General Release”), which shall be in the
form attached hereto as Appendix A (with such changes therein or additions
thereto as needed under then applicable law to give effect to its intent and
purpose) within 21 days following the date of termination of employment, and
permitting the General Release to become effective in accordance with its terms;
and

 

(c)                                  delivery to the Company of a resignation
from all offices, directorships and fiduciary positions with the Company, its
affiliates and employee benefit plans.

 

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive on the
Company’s first ordinary payroll date occurring on or after the expiration of
such revocation period without the occurrence of a revocation by the Executive
(or such later date as may be required under Section 18 or the final sentence of
this Section 9).  Nevertheless (and regardless of whether the General Release
has been executed by the Executive), upon any termination of Executive’s
employment, Executive shall be entitled to receive any Accrued Amounts, payable
after the date of termination in accordance with the Company’s applicable plan,
program, policy or payroll procedures.  Notwithstanding anything to the contrary
in this Agreement, if any severance pay or benefits are deferred compensation
under Section 409A (as defined below), and the period during which the Executive
may sign the General Release begins in one calendar year and ends in another,
then the severance pay or benefit shall not be paid or the first payment shall
not occur until the later calendar year.

 

10.                               SECTION 4999 EXCISE TAX.

 

(a)                                 Notwithstanding anything in this Agreement
or any other agreement between the Executive and the Company (or any of its
subsidiaries or affiliates) to the contrary, in the event that the provisions of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
relating to “parachute payments” (as defined in the Code) shall be applicable to
any payment or benefit received or to be received by the Executive from the
Company or its affiliates in connection with a change in the ownership or
effective control of the Company within the meaning of Section 280G of the Code
(a “Change of Control Transaction”) (collectively, “Payments”), then (a) at the
Executive’s request, the Company agrees to submit such Payments to a shareholder
vote intended to comply with the provisions of Section 280G(b)(5) of the Code,
or (b) in the event that the Executive does not request a shareholder vote as
set forth above or the provisions of Section 280G(b)(5) are inapplicable to the
Company, then any such Payments shall be equal to the “Reduced Amount” where the
Reduced Amount is (1) the largest portion of the Payments that will result in no
portion of such Payments being subject to the excise tax imposed by Section 4999
of the Code, or (2) the entire amount of the Payments otherwise scheduled to be
paid (without reduction), whichever of the forgoing amounts after

 

10

--------------------------------------------------------------------------------


 

taking into account all applicable federal, state and local employment taxes,
income taxes and the excise tax of Section 4999 of the Code (all computed at the
highest applicable merged rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of all state and local taxes),
results in the Executive’s receipt, on an after-tax basis, of the greatest
amount of Payments.  If subsection (1) above applies and a reduced amount of the
Payments is payable, then any reduction of Payments required by such provision
shall occur in the following order:  (i) first, a reduction of any Payments that
are subject to Section 409A on a pro-rata basis or such other manner that
complies with Section 409A, as reasonably determined by the Company, and
(ii) second, a reduction of any Payments that are exempt from Section 409A in a
manner the Company reasonably determines will provide the Executive with the
greatest post-reduction economic benefit.

 

(b)                                 In connection with a Change of Control
Transaction, the Company shall engage a certified public accounting firm
(“Accountants”) to perform the calculations to determine if the Payments to the
Executive would reasonably be subject to Section 280G of the Code, and the
Company shall use commercially reasonable efforts to (1) cause the Accountants
to finalize such calculations and (2) deliver such calculations and supporting
documentation to the Executive, by no later than five (5) days before the
closing of the Change of Control Transaction.  If the Executive, in good faith,
disagrees with or disputes any of the assumptions, findings or determinations of
the Accountants in respect of such calculations, the Company shall use
reasonable efforts to cause its Accountants to consider in good faith the
Executive’s position and revise such calculations if the Accountants determine
that it is more-likely-than-not, based on the technical merits, that the
Executive’s position will be sustained upon examination by the Internal Revenue
Service.

 

11.                               CONFIDENTIALITY AND POST-EMPLOYMENT
OBLIGATIONS.  As a condition of employment, the Executive agrees to execute and
abide by the Company’s current form of Confidentiality and Non-Competition
Agreement (“Confidentiality Agreement”), which may be amended by the parties
from time to time without regard to this Agreement.  The Confidentiality
Agreement contains provisions that are intended by the parties to survive and do
survive termination of this Agreement.

 

12.                               ASSIGNMENT.

 

(a)                                 The Executive may not assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the Company.

 

(b)                                 This Agreement shall be binding upon and
inure to the benefit of the Company and its successors, assigns and legal
representatives.  The Company will require any acquiror or successor of the
Company in any merger, consolidation, sale, or acquisition of the Company, or a
similar transaction to assume the Company’s obligations under this Agreement,
and any failure to do so shall constitute a material breach of this Agreement.

 

13.                               NOTICE.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery
if delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile, (c) on the first business day following the date of deposit if

 

11

--------------------------------------------------------------------------------


 

delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows: If to the Executive: at the address (or to the facsimile number) shown
on the records of the Company.

 

If to the Company:

 

Radius Health, Inc.

201 Broadway, 6th Floor

Cambridge, MA  02139

Attention: Chairman of the Board

(617) 551-4701 (fax)

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

14.                               SECTION HEADINGS; INCONSISTENCY.  The section
headings used in this Agreement are included solely for convenience and shall
not affect, or be used in connection with, the interpretation of this
Agreement.  If there is any inconsistency between this Agreement and any other
agreement (including but not limited to any option, stock, long-term incentive
or other equity award agreement), plan, program, policy or practice
(collectively, “Other Provision”) of the Company the terms of this Agreement
shall control over such Other Provision.

 

15.                               SEVERABILITY.  The provisions of this
Agreement shall be deemed severable and the invalidity of unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

16.                               COUNTERPARTS.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instruments.  One or more
counterparts of this Agreement may be delivered by facsimile, with the intention
that delivery by such means shall have the same effect as delivery of an
original counterpart thereof.

 

17.                               MISCELLANEOUS.  No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and such officer
or director of the Company as may be designated or authorized by the Board.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  This Agreement together with all exhibits hereto and the Confidentiality
Agreement sets forth the entire agreement of the parties hereto in respect of
the subject matter contained herein.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement. 
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts without
regard to its conflicts of law principles.

 

12

--------------------------------------------------------------------------------


 

18.                               SECTION 409A.

 

(a)                                 Notwithstanding anything to the contrary
herein, the following provisions apply to the extent severance benefits provided
herein are subject to Section 409A of Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively
“Section 409A”).  Severance benefits payable upon a termination of employment
shall not commence until Executive has a “separation from service” for purposes
of Section 409A.   Each installment of severance benefits is a separate
“payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the
severance benefits are intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if such exemptions are not
available and Executive is, upon separation from service, a “specified employee”
for purposes of Section 409A, then, solely to the extent necessary to avoid
adverse personal tax consequences under Section 409A,  the timing of the
severance benefits shall be delayed until the earlier of (i) six (6) months and
one day after Executive’s separation from service, or (ii) Executive’s death. 
The parties acknowledge that the exemptions from application of Section 409A to
severance benefits are fact specific, and any later amendment of this Agreement
to alter the timing, amount or conditions that will trigger payment of severance
benefits may preclude the ability of severance benefits provided under this
Agreement to qualify for an exemption.

 

(b)                                 It is intended that this Agreement shall
comply with the requirements of Section 409A, and any ambiguity contained herein
shall be interpreted in such manner so as to avoid adverse personal tax
consequences under Section 409A. Notwithstanding the foregoing, the Company
shall in no event be obligated to indemnify the Executive for any taxes or
interest that may be assessed by the IRS pursuant to Section 409A of the Code on
payments made pursuant to this Agreement.

 

19.                               MITIGATION OF DAMAGES.  In no event shall the
Executive be obliged to seek other employment or take any other action by way of
mitigation of the severance benefits payable to the Executive under any of the
provisions of this Agreement, nor shall the amount of any severance benefit
hereunder be reduced by any compensation earned by the Executive as a result of
employment by another employer, except as set forth in this Agreement.

 

20.                               REPRESENTATIONS.  The Executive represents and
warrants to the Company that the Executive has the legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms and that the Executive is
not a party to any agreement or understanding, written or oral, which could
prevent the Executive from entering into this Agreement or performing all of the
Executive’s obligations hereunder.  The Executive further represents and
warrants that he has been advised to consult with an attorney and that he has
been represented by the attorney of his choosing during the negotiation of this
Agreement (or chosen not to be so represented), that he has consulted with his
attorney before executing this Agreement (or chosen not to consult an attorney),
that he has carefully read and fully understand all of the provisions of this
Agreement and that he is voluntarily entering into this Agreement.

 

21.                               NON-DISPARAGEMENT.  Both during and after the
Employment Term, the Executive and the Company (through its officers and
directors) agree not to disparage the other

 

13

--------------------------------------------------------------------------------


 

party, and the other party’s officers, directors, employees, shareholders,
affiliates and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both the
Executive and the Company may respond accurately and fully to any question,
inquiry or request for information when required by legal process and provided
further that nothing in this Section 21 shall preclude any party from making
truthful statements that are reasonably necessary or to enforce or defend the
party’s rights under this Agreement.

 

22.                               WITHHOLDING.  The Company may withhold from
any and all amounts payable under this Agreement such federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

23.                               SURVIVAL.  The respective obligations of, and
benefits afforded to, the Company and the Executive which by their express terms
or clear intent survive termination of the Executive’s employment with the
Company, including, without limitation, the provisions of Sections 8 through 26,
inclusive, of this Agreement, will survive termination of the Executive’s
employment with the Company, and will remain in full force and effect according
to their terms.

 

24.                               AGREEMENT OF THE PARTIES.  The language used
in this Agreement will be deemed to be the language chosen by the parties hereto
to express their mutual intent.  Neither the Executive nor the Company shall be
entitled to any presumption in connection with any determination made hereunder
in connection with any arbitration, judicial or administrative proceeding
relating to or arising under this Agreement.

 

25.                               DISPUTE RESOLUTION.  In the event of any
controversy, dispute or claim between the parties under, arising out of or
related to this Agreement (including but not limited to, claims relating to
breach, termination of this Agreement, or the performance of a party under this
Agreement) whether based on contract, tort, statute or other legal theory
(collectively referred to hereinafter as “Disputes”), the parties shall follow
the dispute resolution procedures set forth below.  Any Dispute shall be finally
settled by arbitration in accordance with the Employment Arbitration Rules &
Procedures of JAMS (“JAMS”) then in force, and that the arbitration hearings
shall be held in Boston, Massachusetts.  The parties agree to (i) appoint an
arbitrator who is knowledgeable in employment and human resource matters and, to
the extent possible, the industry in which the Company operates, and instruct
the arbitrator to follow substantive rules of law; (ii) require the testimony to
be transcribed; and (iii) require the award to be accompanied by findings of
fact and a statement of reasons for the decision.  The arbitrator shall have the
authority to permit discovery, to the extent deemed appropriate by the
arbitrator, upon request of a party, but such discovery process shall continue
for no more than thirty (30) days.  The arbitrator shall have no power or
authority to add to or detract from the written agreement of the parties.  If
the parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request JAMS name a panel of five
(5) arbitrators.  The Company shall strike the names of two (2) off this list,
the Executive shall also strike two (2) names, and the remaining name shall be
the arbitrator.  The Company and the Executive shall each pay for their own
attorneys’ fees and expenses and their pro rata share of the JAMS fees and
expenses.  Any award shall be final, binding and conclusive upon the parties and
a judgment rendered thereon may be entered in any court having jurisdiction
thereof.  This Section shall not limit the right of any party to sue for
injunctive relief for a breach of the

 

14

--------------------------------------------------------------------------------


 

obligations of this Agreement, including but not limited to the obligations in
Section 11 or the Confidentiality Agreement.

 

26.                               CLAW-BACK.  All compensation received by the
Executive from the Company will be subject to the provisions of any claw-back
policy implemented by the Company to comply with applicable law or regulation
(including stock exchange rules), including, without limitation, any claw-back
policy adopted to comply with the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder; provided that any claw-back policy will be applied to the Executive
in a manner consistent with all other executive officers of the Company subject
to the policy and no more extensively than is necessary to comply with
applicable law or the policy.

 

[signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

By:

/s/ Kurt C. Graves

 

 

Kurt C. Graves

 

 

Its: Chairman of the Board

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Robert Ward

 

Robert Ward

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF RELEASE

 

AGREEMENT AND GENERAL RELEASE

 

Radius Health, Inc. (the “Company”) and Robert Ward (“Executive”) agree:

 

1.                                      Last Day of Employment.  Executive’s
last day of employment with Employer was [INSERT DATE] (the “Termination Date”).
 In addition, effective as of the Termination Date, Executive ceased to serve as
the President and Chief Executive Officer of the Company and its affiliates and
ceased to be eligible for any benefits or compensation from the Company and its
affiliates other than as specifically provided in Section 8 of the Executive
Employment Agreement between the Company and Executive dated as of December 12,
2013 (the “Employment Agreement”).  Executive further acknowledges and agrees
that from and after the date Executive executes this Agreement and General
Release, Executive will not represent (and since the Termination Date the
Executive has not represented) the Executive as being a director, employee,
officer, trustee, agent or representative of the Company or its affiliates for
any purpose.  In addition, effective as of Termination Date, Executive resigns
from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, the Company and its affiliates
or any benefit plans of the Company and its affiliates.  These resignations will
become irrevocable as set forth in Section 3 below.

 

2.                                      Consideration.  The parties acknowledge
that this Agreement and General Release is being executed in accordance with
Section 9 of the Employment Agreement.

 

3.                                      Revocation.  Executive may revoke this
Agreement and General Release for a period of seven (7) calendar days following
the day Executive executes this Agreement and General Release.  Any revocation
within this period must be submitted in writing to the Company and state, “I
hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to the Chairman of the Board, Radius
Health, Inc., 201 Broadway, 6th Floor, Cambridge, MA  02139, or his designee. 
This Agreement and General Release shall become effective and irrevocable on the
eighth (8th) day after Executive executes it, unless earlier revoked by
Executive in accordance with this Section 3 (the “Effective Date”).

 

4.                                      General Release of Claims. 
(A) Executive and the Executive’s heirs, executors, administrators, successors
and assigns (collectively referred to throughout this Agreement as “Employee”)
knowingly and voluntarily release and forever discharge the Company and its
affiliates, subsidiaries, divisions, benefit plans, successors and assigns in
such capacity, and the current, future and former employees, officers,
directors, trustees and agents thereof (collectively referred to as “Employer”)
from any and all actions, causes of action, contributions, indemnities, duties,
debts, sums of money, suits, controversies, restitutions, understandings,
agreements, promises, claims regarding stock, stock options or other forms of
equity compensation, commitments, damages, fees and liabilities,
responsibilities and any and all claims, demands, executions and liabilities of
whatsoever kind, nature or description, oral or written, known or unknown,
matured or unmatured, suspected or unsuspected at the present time, in law or in
equity, whether known and unknown, against Employer, which the Employee has, has
ever had

 

1

--------------------------------------------------------------------------------


 

or may have as of the date of Executive’s execution of this Agreement and
General Release, including, but not limited to, any alleged violation of:

 

·                              Title VII of the Civil Rights Act of 1964, as
amended;

 

·                              The Civil Rights Act of 1991;

 

·                              Sections 1981 through 1988 of Title 42 of the
United States Code, as amended;

 

·                              The Employee Retirement Income Security Act of
1974, as amended;

 

·                              The Immigration Reform and Control Act, as
amended;

 

·                              The Americans with Disabilities Act of 1990, as
amended;

 

·                              The Age Discrimination in Employment Act of 1967,
as amended;

 

·                              The Older Workers Benefit Protection Act of 1990;

 

·                              The Worker Adjustment and Retraining Notification
Act, as amended;

 

·                              The Occupational Safety and Health Act, as
amended;

 

·                              The Family and Medical Leave Act of 1993;

 

·                              Any wage payment and collection, equal pay and
other similar laws, acts and statutes of the Commonwealth of Massachusetts;

 

·                              Any other federal, state or local civil or human
rights law or any other local, state or federal law, regulation or ordinance;

 

·                              Any public policy, contract, tort, or common law;
or

 

·                              Any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in these matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights or
claims for accrued vested benefits under any employee benefit plan, policy or
arrangement maintained by Employer or under COBRA; (ii) Employee’s rights under
the provisions of the Employment Agreement which are intended to survive
termination of employment; (iii) Employee’s rights as a stockholder; or (iv) any
rights of the Executive to indemnification as a Director or Officer of the
Company.

 

5.                                      No Claims Permitted.  Employee waives
Executive’s right to file any charge or complaint against Employer arising out
of Executive’s employment with or separation from Employer before any federal,
state or local court or any state or local administrative agency, except where
such waivers are prohibited by law (with the understanding that that this

 

2

--------------------------------------------------------------------------------


 

Agreement and General Release bars the Executive from recovering monetary relief
from Employer in connection with any charges or complaints which are not waived
hereunder).

 

6.                                      Affirmations.  Employee affirms
Executive has not filed, has not caused to be filed, and is not presently a
party to, any claim, complaint, or action against Employer in any forum. 
Employee further affirms that the Executive has been paid and/or has received
all compensation, wages, bonuses, commissions, and/or benefits to which
Executive may be entitled and no other compensation, wages, bonuses, commissions
and/or benefits are due to Executive, except as provided in Section 8 of the
Employment Agreement.  Employee also affirms Executive has no known workplace
injuries.

 

7.                                      Cooperation; Return of Property. 
Employee agrees to reasonably cooperate with Employer and its counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during Executive’s employment in which
Executive was involved or of which Executive has knowledge.  Employer will
reimburse the Employee for any reasonable out-of-pocket travel, delivery or
similar expenses incurred in providing such service to Employer.  Employee
represents that Employee has returned to Employer all property belonging to
Employer, including but not limited to any leased vehicle, laptop, cell phone,
keys, access cards, phone cards and credit cards, provided that Executive may
retain, and Employer shall cooperate in transferring, Executive’s cell phone
number and Executive’s personal rolodex and other address books.

 

8.                                      Governing Law and Interpretation.  This
Agreement and General Release shall be governed and conformed in accordance with
the laws of the Commonwealth of Massachusetts without regard to its conflict of
laws provisions.  In the event Employee or Employer breaches any provision of
this Agreement and General Release, Employee and Employer affirm either may
institute an action to specifically enforce any term or terms of this Agreement
and General Release.  Should any provision of this Agreement and General Release
be declared illegal or unenforceable by any court of competent jurisdiction and
should the provision be incapable of being modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement and General Release in full force and effect.  Nothing herein,
however, shall operate to void or nullify any general release language contained
in the Agreement and General Release.

 

9.                                      No Admission of Wrongdoing.  Employee
agrees neither this Agreement and General Release nor the furnishing of the
consideration for this Agreement and General Release shall be deemed or
construed at any time for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.

 

10.                               Non-Disparagement. Employee and Employer
(through its officers and directors) agree not to disparage the other party, and
the other party’s officers, directors, employees, shareholders and agents, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that both Employee and Employer may respond
accurately and fully to any question, inquiry or request for information when
required by legal process and provided further that nothing in this Section 10
shall preclude Employer or Employee from making truthful statements that are
reasonably necessary or to enforce or defend the party’s rights under this
Agreement and General Release.

 

3

--------------------------------------------------------------------------------


 

11.                               Amendment.  This Agreement and General Release
may not be modified, altered or changed except upon express written consent of
both parties wherein specific reference is made to this Agreement and General
Release.

 

12.                               Entire Agreement.  This Agreement and General
Release and the Confidentiality Agreement (as defined in the Employment
Agreement) sets forth the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties; provided,
however, that notwithstanding anything in this Agreement and General Release,
the provisions in the Employment Agreement which are intended to survive
termination of the Employment Agreement, including but not limited to those
contained in Section 11 thereof, shall survive and continue in full force and
effect.  Employee acknowledges Executive has not relied on any representations,
promises, or agreements of any kind made to Executive in connection with
Executive’s decision to accept this Agreement and General Release.

 

13.                               ADEA. Employee understands and acknowledges
that Employee is waiving and releasing any rights Executive may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary.  Employee understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the date Executive signs this Agreement and General Release. 
Employee understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled.  Employee further understands and acknowledges that Employee
has been advised by this writing that nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. IN THE EVENT EMPLOYEE SIGNS
THIS AGREEMENT AND GENERAL RELEASE AND RETURNS IT TO THE COMPANY IN LESS THAN
THE TWENTY-ONE (21) DAY PERIOD IDENTIFIED ABOVE, EMPLOYEE HEREBY ACKNOWLEDGES
THAT EMPLOYEE HAS FREELY AND VOLUNTARILY CHOSEN TO WAIVE THE TIME PERIOD
ALLOTTED FOR CONSIDERING THIS AGREEMENT AND GENERAL RELEASE.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

 

RADIUS HEALTH, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

Date:

 

 

 

 

EXECUTIVE

 

 

 

 

 

Robert Ward

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------